DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-13, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (hereinafter “Jeong”), US Patent No. 2009/0225068.
Regarding claim 1, Jeong teaches an emission driver comprising a plurality of stages ([0003], fig. 2), wherein a stage of the plurality of stages is configured to receive a start signal ([0052-0057], fig. 4; sp), a first clock signal, a second clock signal ([0052-0057], fig. 2, 4, clk1-clkb, clk2-clk2b), a protection signal ([0068-0069], figs. 6, 7: initial control signal RS), a first gate power voltage and a second gate power voltage ([0052-0057, fig. 4; first gate power voltage VDD, second gate power voltage VSS) and outputs an emission signal ([0052-0057], fig. 4; E1), 
Regarding claim 2, Jeong teaches a first switching element which applies the start signal to a fourth node in response to the first clock signal (fig. 4, M3); a second switching element which applies the first gate power voltage to a second node in response to a voltage of a first node (fig. 4, M1); a third switching element which applies the second clock signal to the second node in response to a voltage of a third node (fig. 4, M2); and a twelfth switching element which applies a voltage of the fourth node to an eighth node in response to the second gate power voltage (fig. 4, M10).
Regarding claim 7, Jeong teaches wherein the protection switching element is connected to the fourth node (figs. 6, 7, RS).
Regarding claim 8, Jeong teaches wherein the protection switching element is connected to the eighth node (figs. 6, 7, RS).
Regarding claim 9, Jeong teaches wherein the protection signal turns on the protection switching element in an initial driving period and turns off the protection switching element in a 
Regarding claim 10, Jeong teaches wherein, in the initial driving period, the start signal has the first gate power voltage, the first clock signal has the second gate power voltage, the second clock signal has the second gate power voltage, and the protection signal has the second gate power voltage (figs. 6, 7, ES=L, the level of signals SP, clk1 and clkb do not matter during initial driving period).
Regarding claim 11, Jeong teaches wherein a capacitance of a line applying the first gate power voltage is greater than a capacitance of a line applying the protection signal (Cvdd is greater than Crs).
Regarding claim 12, it is a display apparatus of claim 1 and is rejected on the same grounds presented above.
Regarding claim 13, it has similar limitations to those of claim 2 and is rejected on the same grounds presented above.
Regarding claim 16, Jeong teaches wherein the display comprises a plurality of pixels, each of the plurality of pixels includes an organic light emitting element (fig. 1, pixel unit 40, pixel 50), and wherein a pixel of the plurality of pixels receives a data write gate signal (fig. 1, data driver 20), a data initialization gate signal, an organic light emitting element initialization gate signal, the data voltage and the emission signal and emits the organic light element according to a level of the data voltage to display the image (fig. 1, scan driver 10, emission driver 30).

Regarding claim 19, it has similar limitations to those of claim 9 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 3-6, 14, 15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combination of elements described in the dependent claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622